Citation Nr: 1037682	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  08-00 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a heart disease, to include 
as secondary to diabetes mellitus and hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1966, including service in Vietnam from March 1966 to 
September 1966.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for coronary artery 
disease.

Although developed as a claim for service connection for coronary 
artery disease, the United States Court of Appeals for Veteran's 
Claims has held that when a claimant submits a claim, it is 
deemed to be for service connection for the disease or disability 
causing symptoms regardless of how that disease or disability is 
diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Hence, 
the Veteran's claim is deemed to be for service connection for 
heart disease, regardless of the diagnosis.

There is currently a stay on the adjudication of certain claims 
involving service connection for ischemic heart disease.  As 
noted below, the record reflects that the Veteran does not have 
ischemic heart disease.  The stay does not preclude the Board 
from adjudicating any claims that may be granted under existing 
law or from adjudicating any claim that the Board determines will 
not be affected by the planned new presumptions.  Chairmans 
Memorandum No. 01-09-25 (Nov. 20, 2009).  Because the Veteran has 
not been found to have ischemic heart disease, and the Board is 
granting service connection for another form of heart disease, 
the Veteran's claim will not be affected by the new presumptions 
and is not subject to the stay.

The Veteran testified at a December 2008 hearing before the 
undersigned at the RO (Travel Board hearing).  A transcript has 
been associated with the claims folder.  

In February 2009, the Board remanded the claim for additional 
development.  The case has been returned to the Board for further 
appellate action.


FINDING OF FACT

The Veteran has a current heart disease, namely abnormal heart 
rhythms, etiologically related to his service-connected 
hypertension.


CONCLUSION OF LAW

The criteria for service connection for a heart disability have 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010)) defined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.  

Legal Criteria

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.
Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post- service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability. 
38 C.F.R. § 3.310(a). Additional disability resulting from the 
aggravation of a non service-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a service-
connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-
514 (1998).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

Service treatment records are negative for any complaints, 
treatment or diagnosis of a heart disability, and there is no 
indication of heart disease at the time of the Veteran's 
separation examination in September 1966.  

VA treatment records show a history of chronic chest pain, atrial 
fibrillation and atrial flutter, shortness of breath, carotid 
artery stenosis and minimal lower extremity atrial occlusive 
disease, several years after the Veteran's discharge from service 
(2007-2009).  They also show normal results for stress tests and 
findings negative for any indication of myocardial ischemia.  

Cardiology treatment records from July 2009 show continued 
complaints of chronic chest pain, atrial fibrillation/flutter and 
occasional shortness of breath.  Notes also indicate that the 
Veteran's chest pain did not appear to be cardiac in nature, and 
might instead be related to costochondritis, GERD, esophageal 
spasm, etc.  See outpatient treatment records from the VA Medical 
Center in Charleston, South Carolina.  There is also no medical 
opinion of record VA or private that links a current heart 
disability to the Veteran's active military service.  
Accordingly, the Board finds that service connection for a heart 
disability on a direct basis is not in order.

In accordance with the Board's February 2009 remand, the Veteran 
was afforded a VA examination in December 2009 to determine 
whether the Veteran had coronary artery disease or another heart 
condition related to his military service, including a service-
connected disease.  The examiner noted that July 2009 cardiology 
notes indicated that the Veteran did not have coronary artery 
disease, but that he did have a history of atrial fibrillation 
and atrial flutter.  He also noted that the Veteran had been on 
Coumadin in the past, but was not currently on the medication at 
that time.  He was taking aspirin.  

The examiner also noted that the Veteran had undergone several 
workups in the past, including a stress test, that were all 
negative, and that cardiology notes indicated that his chest pain 
was likely not cardiac in nature.  He also noted that the Veteran 
never had a cardioversion.  The Veteran complained of 
intermittent shortness of breath with exertion and at rest, 
occasional palpitations and diaphoresis, as well as continued 
chest pain, which he had suffered with for many years.  He noted 
that the Veteran had never had a permanent pacemaker placed, and 
that he had never had a myocardial infarction or heart 
catheterization result in coronary stenting.

Cardiac examination revealed normal S1, S2 without murmur, rub or 
gallop.  The examiner also noted that a July 2009 EKG was normal.  
Therefore, he ordered a 24-hour Holter monitor.  

The examiner's impression was no clinical or objective diagnosis 
of coronary artery disease, and he noted that a pending diagnosis 
of atrial fibrillation or atrial flutter by Holter monitor could 
possibly be secondary to hypertension, and not related to 
diabetes, as diabetes does not cause atrial fibrillation or 
atrial flutter.

In a February 2010 addendum, the examiner again noted that there 
was no evidence of coronary artery disease.  He also noted that 
the Holter monitor was normal, but there was a documented history 
of having atrial fibrillation and atrial flutter.  He opined that 
the Veteran's abnormal EKG was at least as likely as not 
secondary to hypertension, as longstanding hypertension could 
contribute to cardiomegaly and ultimately abnormal heart rhythms, 
and that it was not related to diabetes, as diabetes did not 
cause abnormal EKG rhythms.

The VA examiner's opinion provides evidence linking a current 
heart disability, atrial fibrillation and atrial flutter, to the 
Veteran's service-connected hypertension.  There is no medical 
opinion against that of the VA examiner.  The opinion was based 
on an accurate history and competent medical research, and 
supported by a rationale; it is thus adequate and weighs the 
evidence in favor of a finding that the current heart disability 
was incurred as a result of the Veteran's service-connected 
hypertension.

Therefore, the Board concludes that the evidence supports the 
claim for service connection for heart disease, and the claim is 
granted.


ORDER

Service connection for heart disease, namely atrial fibrillation 
and atrial flutter, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


